PER CURIAM.
Darrell Lavalle Davis seeks a belated appeal of the order rendered on or about August 5, 2002, denying Davis’ motion for postconviction relief in Duval County Circuit Court case number 96-5225-CF-B. According to Davis, he was not timely served with a copy of the order. In response to an order to show cause, the state has conceded that Davis is entitled to a belated appeal. Accordingly, Davis’ petition is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
BARFIELD, WOLF and DAVIS, JJ, concur.